














[heartlandlogoa02a02.jpg]




SECOND AMENDED AND RESTATED
2008 EQUITY INCENTIVE PLAN
(As Amended and Restated Effective as of May 8, 2015)


1.
PURPOSE



1.1General Purpose.  The purpose of the Plan is to promote the success of
Heartland Payment Systems, Inc. (the “Company”) by creating an incentive
compensation arrangement that will assist the Company and its Affiliates in
(i) encouraging ownership in the Company by service personnel, and thereby
encouraging such persons to act in the stockholders’ interest, and
(ii) attracting and retaining service personnel with exceptional abilities.


1.2Eligible Award Recipients.  The persons eligible to receive Awards are the
Employees, Directors, and Consultants of the Company and its Affiliates.


1.3Available Awards.  The types of Awards that may be granted under the Plan
include, but are not limited to: (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) Restricted Stock Bonuses, (iv) Stock Appreciation Rights,
(v) Phantom Stock Units, (vi) Restricted Stock Units, (vii) Performance Share
Bonuses, (viii) Performance Share Units and (ix) Performance Cash Bonuses.


2.
DEFINITIONS



2.1    “Administrator”  means the Board, any Committee or such delegates as
shall be administering the Plan in accordance with Section 3 of the Plan.


2.2    “Affiliate”  means an entity that is directly or indirectly controlled by
the Company or any entity in which the Company has significant ownership
interest as determined by the Administrator.


2.3    “Applicable Laws”  means the requirements relating to the administration
of stock option and stock award plans under U.S. federal and state laws, any
stock exchange or quotation system on which the Company has listed or submitted
for quotation the Common Stock to the extent provided under the terms of the
Company’s agreement with such exchange or quotation system and, with respect to
Awards subject to the laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan, the laws of such jurisdiction.


2.4    “Award” means an Option, Stock Award or Performance Cash Bonus granted in
accordance with the terms of the Plan.


2.5    “Awardee”  means an Employee, Consultant or Director of the Company or
any Affiliate who has been granted an Award under the Plan.



- 1 -

--------------------------------------------------------------------------------




2.6    “Award Agreement”  means a Cash Award Agreement, Stock Award Agreement
and/or Option Agreement, which may be in written or electronic format, in such
form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.


2.7    “Beneficial Owner”  shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.


2.8    “Board”  means the board of directors of the Company.


2.9    “Cause”  shall have the meaning ascribed in any individual written
agreement between the Company or any of its Affiliates and the Awardee with
respect to Awards subject to such individual agreement. If no definition of the
term Cause is set forth in such an individual written agreement, “Cause”  shall
include but not be limited to, insubordination, dishonesty, other significant
misconduct of any kind and the refusal to perform Awardee’s duties and
responsibilities for any reason other than illness or incapacity.
  
2.10    “Change of Control”  means the occurrence of any of the following
events:


(a)The sale, exchange, lease or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to a
“person” or “group” (as such terms are defined or described in Sections 3(a)(9),
13(d)(3) or 14(d)(2) of the Exchange Act);


(b)Any person or group is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company (or any successor to all or substantially all of the assets of the
Company or any entity which controls the Company), including by way of merger,
consolidation or otherwise;


(c)There shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving entity, or pursuant to
which the Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the Common
Stock immediately prior to the merger have the same proportionate Beneficial
Ownership of Common Stock or interests of the surviving entity immediately after
the merger;


(d)During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new Directors
whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or


(e)The approval by the Company’s stockholders of the liquidation or dissolution
of the Company other than a liquidation of the Company into any Subsidiary or a
liquidation a result of which persons who were stockholders of the Company
immediately prior to such liquidation own, directly or indirectly, more than 50%
of the combined voting power entitled to vote generally in the election of
Directors of the entity that holds substantially all of the assets of the
Company following such event.


2.11    “Code”  means the Internal Revenue Code of 1986, as amended.



- 2 -

--------------------------------------------------------------------------------




2.12    “Committee”  means a committee or subcommittee of one or more members of
the Board (or other individuals who are not members of the Board to the extent
allowed by Applicable Law) appointed by the Board in accordance with Section 3.1
of the Plan.


2.13    “Common Stock”  means the common stock of the Company, par value $0.001
per share.


2.14    “Company”  means Heartland Payment Systems, Inc., a Delaware
corporation.


2.15    “Consultant”  means any person, including an advisor engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services.


2.16    “Continuous Service”  means that the Awardee’s service with the Company
or an Affiliate, whether as an Employee, Director, or Consultant, is not
interrupted or terminated, as determined in the sole discretion of the
Administrator. The Awardee’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Awardee
renders service to the Company or an Affiliate as an Employee, Consultant, or
Director, or a change in the entity for which the Awardee renders such service,
provided that there is no interruption or termination of the Awardee’s
Continuous Service. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or a Director will not constitute an
interruption of Continuous Service. The Administrator may determine whether
Continuous Service shall be considered interrupted in the case of any given
leave of absence; provided, however, that for purposes of the Plan (i) a leave
of absence, duly authorized in writing by the Company for military leave or
sickness, or for any other purpose approved by the Company if the period does
not exceed ninety (90) days, and (ii) in the case of an Employee, a leave of
absence in excess of ninety (90) days, duly authorized in writing by the
Company, provided the Employee’s right to employment is guaranteed either by
statute or contract, shall not be considered an interruption of Continuous
Service. For Incentive Stock Option purposes, an Awardee’s Continuous Service
will be deemed to have been interrupted when the Awardee ceases to be an
employee of the Company or a Subsidiary as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder.


2.17    “Conversion Award”  shall mean an Award issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted by
an entity acquired by the Company or any Subsidiary.
  
2.18    “Covered Employee”  means an Employee who is a “covered employee” within
the meaning of 162(m) of the Code.


2.19    “Director”  means a member of the Board of Directors of the Company.


2.20    ”Disability”  means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code for all Incentive Stock
Options. For all other Awards, “Disability” means the Awardee (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
twelve (12) months or (b) is qualified to receive long-term disability benefits
under an applicable accident and health plan of the Company or an Affiliate.


2.21    “Dividend Equivalent”  means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the cash
dividends paid on one (1) share of Common Stock for each share of Common Stock
represented by a Full-Value Stock Award held by such Participant.


2.22    “Employee”  means any person employed by the Company or an Affiliate.
Service as a Director or compensation by the Company or an Affiliate solely for
services as a Director shall not be sufficient to constitute “employment” by the
Company or an Affiliate. The Administrator shall determine whether or not the
chairman of the Board qualifies as an “Employee.” Within the limitations of
Applicable Law, the

- 3 -

--------------------------------------------------------------------------------




Administrator shall have the discretion to determine the effect upon an Award
and upon an individual’s status as an Employee in the case of (i) any individual
who is classified by the Company or its Affiliate as leased from or otherwise
employed by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise, and (ii) at the request of the Company or an Affiliate an Employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.


2.23    “Exchange Act”  means the Securities Exchange Act of 1934, as amended.


2.24    “Fair Market Value”  means, as of any date, the value of a Share of
Common Stock or other property as determined by the Administrator, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:


(a)If the Common Stock is listed on a national or regional securities exchange
or market system, including without limitation the NASDAQ Stock Market or the
New York Stock Exchange, the Fair Market Value of a Share of Common Stock shall
be the closing sales price for such stock, as quoted on such exchange or market
constituting the primary market for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable. If the relevant date does not fall on a day on
which the Common Stock has traded on such securities exchange or market system,
the date on which the Fair Market Value shall be established shall be the
closing sales price on the last day on which the Common Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Administrator, in its discretion.


(b)If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable.


(c)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Administrator.


(d)Notwithstanding the foregoing, the Fair Market Value of the Common Stock
shall at all times be determined in a manner consistent with the regulations
under Section 409A of the Code, as they may be amended from time to time.


2.25    “Full-Value Stock Award”  shall mean any of a Share award, Restricted
Stock Bonus award, Restricted Stock Unit award, Phantom Stock Unit award,
Performance Share Bonus award, or Performance Share Unit award.


2.26    “Grant Date”  means, for all purposes, the date on which the
Administrator approves the grant of an Award, or such later date as is
determined by the Administrator, provided that in the case of any Incentive
Stock Option, the grant date shall be the later of the date on which the
Administrator makes the determination granting such Incentive Stock Option or
the date of commencement of the Awardee’s employment relationship with the
Company.


2.27    “Harmful Conduct”  means a breach in any material respect of an
agreement not to reveal confidential information regarding the business
operations of the Company or any Affiliate, or to refrain from solicitation of
customers, suppliers or employees of the Company or any Affiliate.


2.28    “Incentive Stock Option”  means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.



- 4 -

--------------------------------------------------------------------------------




2.29    “Non-Employee Director”  means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404 of Regulation S-K promulgated pursuant to the Securities
Act (“Regulation S-K”)), does not possess an interest in any other transaction
as to which disclosure would be required under Item 404 of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404 of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.


2.30    “Nonstatutory Stock Option”  means an Option not intended to qualify as
an Incentive Stock Option.


2.31    “Officer”  means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


2.32    “Option”  means a right granted under Section 6 to purchase a number of
Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in the agreement or other documents evidencing the
Option (the “Option Agreement”). Both Options intended to qualify as Incentive
Stock Options and Nonstatutory Stock Options may be granted under the Plan.


2.33    “Outside Director”  means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.


2.34    “Participant”  means the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.


2.35    “Performance Cash Bonus”  means a bonus opportunity awarded under
Section 7 pursuant to which a Participant may become entitled to receive an
amount based on the satisfaction of such performance criteria as are specified
in the agreement or other documents evidencing the Award (the “Cash Award
Agreement”).


2.36    “Performance Share Bonus”  means a grant of Shares of the Company’s
Common Stock not requiring a Participant to pay any amount of monetary
consideration, and subject to the provisions of Section 8.6 of the Plan.


2.37    “Performance Share Unit”  means the right to receive one (1) Share of
the Company’s Common Stock at the time the Performance Share Unit vests, subject
to the provisions of Section 8.7 of the Plan.


2.38    “Phantom Stock Unit”  means the right to receive the value of one
(1) Share of the Company’s Common Stock, subject to the provisions of
Section 8.4 of the Plan.


2.39    “Plan”  means this Heartland Payment Systems, Inc. Second Amended and
Restated 2008 Equity Incentive Plan.


2.40    “Qualifying Performance Criteria”  shall have the meaning set forth in
Section 12.2(a) of the Plan.



- 5 -

--------------------------------------------------------------------------------




2.41    “Restricted Stock Bonus” means a grant of Shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
subject to the provisions of Section 8.2 of the Plan.


2.42    ”Restricted Stock Unit” means the right to receive one (1) Share of the
Company’s Common Stock at the time the Restricted Stock Unit vests, subject to
the provisions of Section 8.5 of the Plan.


2.43    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.


2.44    “Securities Act” means the Securities Act of 1933, as amended.


2.45    “Share”  means one (1) share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.


2.46    “Stock Appreciation Right”  means the right to receive an amount equal
to the Fair Market Value of one (1) Share of the Company’s Common Stock on the
day the Stock Appreciation Right is exercised and redeemed, reduced by the
deemed exercise price or base price of such right, subject to the provisions of
Section 8.3 of the Plan.


2.47    “Stock Award”  means an award or issuance of Shares, Restricted Stock
Bonus award, Stock Appreciation Right award, Phantom Stock Unit award,
Restricted Stock Unit award, Performance Share Bonus award, Performance Share
Unit award, or other stock-based award made under Section 8 of the Plan, the
grant, issuance, retention, vesting, settlement, and/or transferability of which
is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as are expressed in
the agreement or other documents evidencing the Award (the “Stock Award
Agreement”).


2.48    “Subsidiary”  means any subsidiary corporation of the Company, whether
now or hereafter existing, as such term is defined in Section 424(f) of the
Code.


2.49    “Ten Percent Stockholder”  means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.


3.
ADMINISTRATION



3.1    Procedure.


(a)Multiple Administrative Bodies.   The Plan shall be administered by the
Board, a Committee, and/or their delegates.


(b)Section 162(m).   To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
Covered Employees or Employees that the Administrator determines may be Covered
Employees in the future shall be made by a Committee of two or more Outside
Directors.


(c)Rule 16b-3.   To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, Awards to Officers and Directors shall be made by the
entire Board or a Committee of two or more Non-Employee Directors.



- 6 -

--------------------------------------------------------------------------------




(d)Delegation of Authority.   The Board or a Committee may delegate to an
authorized officer or officers of the Company the power to approve Awards to
persons eligible to receive Awards under the Plan who are not (i) subject to
Section 16 of the Exchange Act or (ii) at the time of such approval, Covered
Employees or (iii) any other executive officer. Except to the extent prohibited
by Applicable Law, the Administrator may delegate to one or more individuals the
day-to-day administration of the Plan and any of the functions assigned to it in
this Plan. Such delegation may be revoked at any time.


(e)Compliance with Listing Requirements.   The Plan will be administered in a
manner that complies with any applicable stock exchange listing requirements.


3.2    Powers of the Administrator.   Subject to the provisions of the Plan and,
in the case of a Committee or delegates acting as the Administrator, subject to
the specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:


(a)To determine from time to time which of the persons eligible under the Plan
shall be granted Awards; when and how each Award shall be granted; what type or
combination of types of Awards shall be granted; the provisions of each Award
granted (which need not be identical), including the number of Shares of Common
Stock or amount of cash to be covered by each Award granted hereunder, the
exercise and/or purchase price (if applicable), the vesting schedule, any
vesting and/or exercisability acceleration or waiver of forfeiture restrictions,
the acceptable forms of consideration, the time or times when a person shall be
permitted to receive cash and/or Common Stock pursuant to an Award (which may or
may not be based on performance criteria), the term, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine and may be established at the time an Award is granted or thereafter.


(b)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and procedures for its administration,
including rules and procedures relating to sub-plans, Plan addenda and
Conversion Awards. The Administrator, in the exercise of this power, may correct
any defect, omission or inconsistency in the Plan or in any Award Agreement, in
a manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.


(c)To amend the Plan or an Award as provided in Section 14 of the Plan.


(d)To adopt rules and procedures (including sub-plans and/or special
provisions) relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures of a
jurisdiction other than and outside of the United States, including without
limitation determining: (i)  the exercise or redemption price of Awards,
(ii) the definition of “Fair Market Value” for purposes of the Plan, (iii) the
applicable vesting schedule, (iv) the permissible methods of exercise, (v) the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements, (vi) the procedure for
designating a beneficiary in the event of a Participant’s death, if such
designation is to be permitted, (vii) the term of an Award, and (viii) the terms
and conditions of the applicable Award Agreement. Such rules and procedures may
take precedence over other provisions of the Plan, with the exception of Section
4 and Section 11 of the Plan; however, unless otherwise superseded by the terms
of such rules and procedures, the provisions of the Plan shall govern.


(e)To authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted by the
Administrator.


(f)To determine whether Awards will be settled in shares of Common Stock, cash
or in any combination thereof.

- 7 -

--------------------------------------------------------------------------------






(g)To determine whether Full-Value Stock Awards, but not Options or Stock
Appreciation Rights, will be adjusted for Dividend Equivalents.


(h)To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Common Stock issued as
a result of or under an Award, including, without limitation, (i) restrictions
under an insider trading policy or under any other Company policy relating to
Company stock and stock ownership and (ii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.


(i)To provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of shares of
Common Stock, cash or a combination thereof, the amount of which is determined
by reference to the value of the Award.


(j)To allow Participants to satisfy any U.S. federal, state, local, or foreign
tax withholding obligation relating to the grant, issuance, vesting, exercise or
settlement of an Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold Shares of Common Stock from the Shares
of Common Stock otherwise issuable to the Participant, provided, however, that
no Shares of Common Stock are withheld with a value exceeding the minimum amount
of tax required to be withheld by law; or (iii) subject to the provisions of
Section 12.6(d) below, delivering to the Company Shares of Common Stock owned by
such Participant and unencumbered.


(k)Generally, to exercise such powers and to perform such acts as the
Administrator deems necessary, desirable, convenient or expedient to promote the
best interests of the Company that are not in conflict with the provisions of
the Plan.


3.3    Effect of Administrator’s Decision.   All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants and on all other
persons. The Administrator shall consider such factors as it deems relevant, in
its sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.


4.
SHARES SUBJECT TO THE PLAN



4.1    Share Reserve.  
 
(a)Subject to the provisions of Section 13 of the Plan relating to adjustments
upon changes in Common Stock, effective as of January 1, 2010 the maximum
aggregate number of Shares of Common Stock that may be issued pursuant to Awards
shall not exceed 7,700,000 Shares (the “Share Reserve”). Notwithstanding any
other provision of the Plan to the contrary, the maximum aggregate number of
Shares of Common Stock that may be issued under the Plan pursuant to Incentive
Stock Options effective as of January 1, 2010 is 6,700,000 Shares of Common
Stock (“ISO Limit”), subject to the adjustments provided for in Section 13 of
the Plan.


(b)Each Share of Common Stock subject to an Option granted after December 31,
2009 shall reduce the Share Reserve by one (1) Share; each Share of Common Stock
subject to a Stock

- 8 -

--------------------------------------------------------------------------------




Appreciation Right granted after December 31, 2009 shall reduce the Share
Reserve by one (1) Share; and each Share of Common Stock subject to a Full-Value
Stock Award granted after December 31, 2009 shall reduce the Share Reserve
by one and nine tenths (1.9) Shares (for each such Option, Stock Appreciation
Right or Full-Value Award, as applicable, the “Reserve Deduction Rate”).


(c)Notwithstanding the foregoing, the Share Reserve shall not be reduced in the
case of issuance of Conversion Awards. Additionally, in the event that an entity
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
the stockholders of such entity and not adopted in contemplation of such
transaction, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such transaction
to determine the consideration payable to the holders of common stock of the
entities party to such transaction) may be used for Awards under the Plan and
shall not reduce the Share Reserve; provided that the issuance of such Awards
shall comply in all cases with any applicable stock exchange listing
requirements.


4.2    Reversion of Shares to the Share Reserve.   If any Award granted under
the Plan or the Company’s Amended and Restated 2000 Equity Incentive Plan (the
“2000 Plan”) shall for any reason after December 31, 2009 (i) expire, be
cancelled, be settled in cash (in whole or in part), or otherwise terminate, in
whole or in part, without having been exercised or redeemed in full, (ii) be
reacquired by the Company prior to vesting, or (iii) be repurchased at cost by
the Company prior to vesting, the Shares of Common Stock that are terminated or
acquired under such Award shall revert or be added to the Share Reserve using
the same Reserve Deduction Rate as set forth in Section 4.1(b) above, and
thereafter, become available for issuance under the Plan. Notwithstanding the
foregoing, Shares of Common Stock (whether awarded under the Plan or the 2000
Plan) shall not revert nor be added back to the Share Reserve, and such Shares
shall not thereafter become available for issuance under the Plan upon or in
respect of: (a) Shares tendered in payment, in whole or in part, of the exercise
price of Options, (b) Shares withheld by the Company to satisfy any tax
withholding obligation, (c) Shares subject to a Stock Appreciation Right that
are not issued in connection with its stock settlement on exercise thereof and
(d) Shares repurchased by the Company on the open market using option exercise
proceeds.


4.3    Source of Shares.   The Shares of Common Stock subject to the Plan may be
unissued Shares or reacquired Shares, bought on the market or otherwise, subject
to the limitations set forth in Section 4.2 of the Plan.


4.4    Annual Section 162(m) Limitation.   Subject to the provisions of
Section 13 of the Plan relating to adjustments upon changes in the Shares of
Common Stock, solely for purposes of Awards intended to comply with Code Section
162(m), no Participant shall be eligible to be granted Incentive Stock Options,
Nonstatutory Stock Options or Stock Appreciation Rights covering more than
1,812,500 Shares of Common Stock during any fiscal year, and no Participant
shall be eligible to receive Restricted Stock Bonus awards, Restricted Stock
Unit awards, Phantom Stock Unit awards, Performance Share Bonus awards or
Performance Share Unit awards covering more than 671,296 Shares of Common Stock
during any fiscal year; provided that in connection with his or her first
commencing service with the Company or an Affiliate, an Awardee may be granted
Options or Stock Appreciation Rights covering not more than an additional
1,812,500 Shares of Common Stock, and Restricted Stock Bonus awards, Restricted
Stock Unit awards, Phantom Stock Unit awards, Performance Share Bonus awards or
Performance Share Unit awards covering not more than an additional 671,296
Shares of Common Stock, during the year in which such service commences, which
shall not count against the limit set forth in the preceding sentence.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 4.4 shall be subject to adjustment under Section 13 of the Plan
only to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance based compensation” under Code
Section 162(m).



- 9 -

--------------------------------------------------------------------------------




4.5    Share Limits for Directors.


(a)Limits on Options and SARs. No Director shall receive Option awards or SAR
awards during any Fiscal Year covering, in the aggregate, in excess of 10,000
Shares, subject to adjustment pursuant to Section 13.


(b)Limits on Full-Value Stock Awards. No Director shall receive Full-Value Stock
Awards during any Fiscal Year covering, in the aggregate, in excess of 10,000
Shares (for this purpose, counting such Shares on a 1-for-1 basis), subject to
adjustment pursuant to Section 13.


5.
ELIGIBILITY



5.1    Eligibility for Specific Awards.   Incentive Stock Options may be granted
only to Employees of the Company or a Subsidiary of the Company. Awards other
than Incentive Stock Options may be granted to Employees, Directors, and
Consultants.


5.2    Ten Percent Stockholders.   A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the Grant Date and the Option is not exercisable after the expiration
of five (5) years from the Grant Date.


5.3    Consultants.   A Consultant shall not be eligible for the grant of an
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (1) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (2) that such grant complies with the securities laws of
all other relevant jurisdictions. (Form S-8 generally is available to
consultants and advisors only if (A) they are natural persons; (B) they provide
bona fide services to the issuer, its parent or its majority owned subsidiaries;
and (C) the services are not in connection with the offer or sale of securities
in a capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the issuer’s securities.)


6.
OPTION PROVISIONS



6.1    Option Agreement.   Each Option shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate. All
Options shall be separately designated Incentive Stock Options or Nonstatutory
Stock Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for Shares of Common Stock purchased
on exercise of each type of Option. The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:


6.2    Term.   Subject to the provisions of Section 5.2 of the Plan regarding
grants of Incentive Stock Options to Ten Percent Stockholders, no Option shall
be exercisable after the expiration of five (5) years from the Grant Date or
such shorter term as may be provided in the Award Agreement. In the absence of a
provision to the contrary in the individual Awardee’s Option Agreement, the term
of the Option shall be five (5) years from the Grant Date.


6.3    Exercise Price of an Option.   Subject to the provisions of Section 5.2
of the Plan regarding Ten Percent Stockholders and the provisions of
Section 3.2(d) of the Plan regarding terms applicable to non-

- 10 -

--------------------------------------------------------------------------------




U.S. Participants, the exercise price of each Option shall be not less than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to a Conversion Award or
otherwise in a manner satisfying the provisions of Section 424 of the Code.


6.4    Consideration.   The purchase price of Common Stock acquired pursuant to
an Option shall be payable, to the extent permitted by Applicable Law, by any of
the following methods, as determined at the discretion of the Administrator and
set forth in an Option Agreement:


(a)in cash or by check or wire transfer at the time the Option is exercised
(denominated in U.S. dollars);


(b)subject to the Company’s discretion to refuse for any reason and at any time
to accept such consideration and subject to any conditions or limitations
established by the Administrator, other Shares held by the Participant
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;


(c)consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator;


(d)cashless “net exercise” arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the largest whole number of Shares
having an aggregate Fair Market Value that does not exceed the aggregate
exercise price; provided that the Company shall accept a cash or other payment
from the Participant to the extent of any remaining balance of the exercise
price not satisfied by such reduction in the number of whole Shares to be
issued;


(e)any other form of consideration or method of payment permitted by Applicable
Law; or


(f)by some combination of the foregoing.


6.5    Transferability of an Incentive Stock Option.   An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Awardee only by
the Awardee.


6.6    Transferability of a Nonstatutory Stock Option.   A Nonstatutory Stock
Option issued under this Plan shall be transferable only to the extent the
Administrator, in its sole discretion, permits such Nonstatutory Stock Option to
be assigned or transferred for estate planning purposes (i) to the Participant’s
spouse, children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), or (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders, subject to the applicable limitations set
forth in the General Instructions to Form S-8 Registration Statement under the
Securities Act and any other requirements of Applicable Law. Any such permitted
transfers shall require the transferee to become subject to all of the terms and
conditions applicable to the Awardee, including, but not limited to, the terms
and conditions set forth in this Plan and the applicable Option Agreement. If
the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Awardee only by the Awardee.


6.7    Vesting Generally.   Options granted under the Plan shall be exercisable
at such time and upon such terms and conditions as may be determined by the
Administrator. The vesting provisions of individual

- 11 -

--------------------------------------------------------------------------------




Options may vary. The provisions of this Section 6.7 are subject to any Option
provisions governing the minimum number of Shares of Common Stock as to which an
Option may be exercised.


6.8    Termination of Continuous Service.   In the event an Awardee’s Continuous
Service terminates (other than upon the Awardee’s death or Disability), the
Awardee may exercise his or her Option (to the extent that the Awardee was
entitled to exercise such Option as of the date of termination) but only within
such period of time as is specified in the Option Agreement (and in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). If, after termination, the Awardee does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate. In the absence of a provision to the contrary in the individual
Awardee’s Option Agreement, the Option shall remain exercisable for a period of
(i) one (1) month in the case of a voluntary termination, and (ii) three
(3) months in the case of an involuntary dismissal other than for Cause,
following the termination of the Awardee’s Continuous Service, subject to the
provisions of Section 12.9.


6.9    Extension of Termination Date.   An Awardee’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Awardee’s Continuous Service (other than upon the Awardee’s death or Disability
or termination for Cause) would be prohibited at any time solely because the
issuance of Shares of Common Stock would violate the registration requirements
under the Securities Act or other applicable securities laws, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
set forth in the Option Agreement and (ii) the expiration of a period of three
(3) months after the termination of the Awardee’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements or other applicable securities law. The provisions of this
Section 6.9 notwithstanding, in the event that a sale of the Shares of Common
Stock received upon exercise of his or her Option would subject the Awardee to
liability under Section 16(b) or Rule 10b-5 of the Exchange Act, then the Option
will terminate on the earlier of (A) the fifteenth (15th) day after the last
date upon which such sale would result in liability, or (B) two hundred ten
(210) days following the date of termination of the Awardee’s Continuous Service
(and in no event later than the expiration of the term of the Option).


6.10    Disability of Awardee.   In the event that an Awardee’s Continuous
Service terminates as a result of the Awardee’s Disability, the Awardee may
exercise his or her Option to the extent that the Awardee was entitled to
exercise such Option as of the date of termination, but only within such period
of time as is specified in the Option Agreement (and in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). If,
after termination, the Awardee does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate. In the
absence of a provision to the contrary in the individual Awardee’s Option
Agreement, the Option shall remain exercisable until the earlier of (A) six
(6) months following termination of Awardee’s Continuous Service as a result of
the Awardee’s Disability, or (B) the expiration of the term of such Option.


6.11    Death of Awardee.   In the event (i) an Awardee’s Continuous Service
terminates as a result of the Awardee’s death or (ii) the Awardee dies within
the post-termination exercise period (if any) specified in the Option Agreement
after the termination of the Awardee’s Continuous Service for a reason other
than death, then, subject to the terms of the applicable Option Agreement, the
Option may be exercised (to the extent the Awardee was entitled to exercise such
Option as of the date of death) by the Awardee’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Awardee’s death pursuant to
Section 12.10 of the Plan, but only within such period of time as is specified
in the Option Agreement (and in no event later than the expiration of the term
of such Option as set forth in the Option Agreement). If, after death, the
Option is not exercised within the time specified in the Option Agreement, the
Option shall terminate. In the absence of a provision to the contrary in the
individual Awardee’s Option Agreement, the Option shall remain exercisable until
the earlier of (A) twelve (12) months following termination of Awardee’s
Continuous Service as a result of the Awardee’s death, or (B) the expiration of
the term of such Option.



- 12 -

--------------------------------------------------------------------------------




6.12    Termination of Unvested Options.   Unless otherwise specified in the
applicable Option Agreement, and subject to Sections 6.10, 6.11 and 12.1 of the
Plan, any Option or portion thereof that is not vested at the time of
termination of Continuous Service shall lapse and terminate, and shall not be
exercisable by the Optionee or any other person.


6.13    Early Exercise Generally Not Permitted.   The Company’s general policy
is not to allow the Awardee to exercise the Option as to any part or all of the
Shares of Common Stock subject to the Option prior to the vesting of the Option.
If, however, an Option Agreement does permit such early exercise, any unvested
Shares of Common Stock so purchased may be subject to a repurchase option in
favor of the Company or to any other restriction the Administrator determines to
be appropriate.


6.14    Incentive Stock Option $100,000 Limitation.   To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Awardee during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), or such other limit
as may be set by law, the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.


6.15    Rights as a Stockholder.   The Company shall issue (or cause to be
issued) such Shares as soon as administratively practicable after the Option is
exercised. Shares issued upon exercise of an Option shall be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.


7.
PERFORMANCE CASH BONUS PROVISIONS



7.1    Performance Cash Bonus Terms.   Each Performance Cash Bonus shall contain
provisions regarding (i) the target, minimum and maximum amount payable to the
Awardee as a Performance Cash Bonus, (ii) the performance criteria (including
Qualifying Performance Criteria) and level of achievement versus these criteria
which shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Performance Cash Bonus prior to actual
payment, (vi) forfeiture provisions, and (vii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Administrator.


7.2    Maximum Cash Bonus Amount.   The maximum amount payable as a Performance
Cash Bonus may be a multiple of the target amount payable, but in all cases the
maximum amount payable pursuant to that portion of a Performance Cash Bonus
granted under this Plan for any fiscal year to any Awardee that is intended to
satisfy the requirements for “performance based compensation” under Section
162(m) of the Code shall not exceed U.S. $9,000,000.


7.3    Performance Criteria.   The Administrator shall establish the performance
criteria and level of achievement versus these criteria which shall determine
the target and the minimum and maximum amount payable under a Performance Cash
Bonus, which criteria may be based on financial performance and/or personal
performance evaluations. The Committee may specify the percentage of the target
Performance Cash Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Performance Cash Bonus that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall comply with the provisions of Section 12.2 of the Plan.



- 13 -

--------------------------------------------------------------------------------




7.4    Timing and Form of Payment.   The Administrator shall determine the
timing of payment of any Performance Cash Bonus. The Administrator may provide
for or, subject to such terms and conditions as the Administrator may specify,
may permit an Awardee to elect for the payment of any Performance Cash Bonus to
be deferred to a specified date or event, subject to the provisions contained in
Section 12.8 of the Plan. The Administrator may specify the form of payment of
Performance Cash Bonus, which may be cash or other property, or may provide for
an Awardee to have the option for his or her Performance Cash Bonus, or such
portion thereof as the Administrator may specify, to be paid in whole or in part
in cash or other property.


7.5    Termination of Participant’s Continuous Service.   In the event a
Participant’s Continuous Service terminates, the Administrator shall have the
discretion to determine the effect such termination due to Disability or death
shall have on any Performance Cash Bonus.


8.
STOCK AWARD PROVISIONS



8.1    Stock Award Agreement.   Each Stock Award Agreement shall be in such form
and shall contain such terms and conditions as the Administrator shall deem
appropriate. The provisions of each category of Stock Award may change from time
to time, and the terms and conditions of separate individual Stock Award
Agreements within a particular category of Stock Award need not be identical,
but each Stock Award Agreement shall include (through incorporation of
provisions hereof by reference in the Stock Award or otherwise) the substance of
each of the following provisions:


(a)Transferability. Rights to acquire Shares of Common Stock under the Stock
Award Agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the Stock Award Agreement, as the
Administrator shall determine in its discretion, so long as Common Stock awarded
under the Stock Award remains subject to the terms of the Stock Award Agreement.


(b)Rights as a Stockholder.   Unless otherwise provided by the Administrator in
the Award Agreement, the Participant shall have the rights equivalent to those
of a stockholder and shall be a stockholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant. Dividends and
Dividend Equivalents on any Stock Award that vests based on the achievement of
performance criteria shall not be paid prior to the date the Stock Award is
earned and shall be subject to the same vesting schedule applicable to the Stock
Award (including continued employment and performance conditions).


(c)Extension of Stock Award.    A Participant’s Award Agreement may provide that
if the issuance of Shares of Common Stock would be prohibited at any time solely
because such issuance would violate the registration requirements under the
Securities Act or other applicable securities laws, then the Participant shall
be entitled to exercise, redeem or receive the Shares of Common Stock underlying
such Stock Award, as applicable, on the date that is the earlier of (i) the
expiration of the term of the Award, if applicable, and (ii) a period of three
(3) months after the date on which such exercise, redemption or delivery of
Shares of Common Stock would not be in violation of such registration
requirement or other applicable securities laws. The provisions of this
Section 8.1 notwithstanding, in the event that a sale of the Shares of Common
Stock received pursuant to the Award would subject the Participant to liability
under Section 16(b) or Rule 10b-5 of the Exchange Act, then, if applicable, the
Award will terminate on the fifteenth (15th) day after the last date upon which
such sale would result in liability, but in no event later than the expiration
of the term of the Award.


8.2    Restricted Stock Bonus Awards.   Restricted Stock Bonuses shall be paid
by the Company in Shares of the Common Stock of the Company. Each Restricted
Stock Bonus agreement shall include (through

- 14 -

--------------------------------------------------------------------------------




incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:


(a)Consideration. At the discretion of the Administrator, a Restricted Stock
Bonus may be awarded in consideration for past services actually rendered to the
Company or an Affiliate for its benefit; provided, however, that in the case of
a Restricted Stock Bonus to be made to a new Employee, Director, or Consultant
who has not performed prior services for the Company, the Company will require
payment of the par value of the Common Stock by cash or check to the extent
required by Delaware General Corporation Law.


(b)Vesting. Vesting shall generally be based on the Participant’s Continuous
Service. The Administrator shall determine the vesting schedule applicable to
any Restricted Stock Bonus award. Shares of Common Stock awarded under the
Restricted Stock Bonus agreement shall be subject to a Share reacquisition right
in favor of the Company in accordance with a vesting schedule to be determined
by the Administrator.


(c)Termination of Participant’s Continuous Service. In the event a Participant’s
Continuous Service terminates, the Company shall automatically reacquire without
cost any or all of the Shares of Common Stock held by the Participant that have
not vested as of the date of termination under the terms of the Restricted Stock
Bonus agreement.


8.3    Stock Appreciation Rights.   Two types of Stock Appreciation Rights
(“SARs”) shall be authorized for issuance under the Plan: (1) stand-alone SARs
and (2) stapled SARs.


(a)Generally.


i.The number of Shares of Common Stock underlying each SAR and the exercise
price in effect for those Shares shall be determined by the Administrator in its
sole discretion at the time the SAR is granted. In no event, however, may the
exercise price per Share be less than one hundred percent (100%) of the Fair
Market Value per underlying Share of Common Stock on the grant date.
Notwithstanding the foregoing, a SAR may be granted with an exercise price lower
than that set forth in the preceding sentence if such SAR is granted pursuant to
a Conversion Award or otherwise in a manner satisfying the provisions of Section
424 of the Code.


ii.No SAR shall be exercisable or redeemable after the expiration of
five (5) years after the date it was granted. In the absence of a provision to
the contrary in the individual’s Award Agreement, the term of the SAR shall be
five (5) years from the Grant Date.


iii.A SAR issued under this Plan shall be transferable only to the extent the
Administrator, in its sole discretion, permits such SAR to be assigned or
transferred for estate planning purposes (i) to the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), or (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or shareholders, subject to the applicable limitations set
forth in the General Instructions to Form S-8 Registration Statement under the
Securities Act and any other requirements of Applicable Law. Any such permitted
transfers shall require the transferee to become subject to all of the terms and
conditions applicable to the Awardee, including, but not limited to, the terms
and conditions set forth in this Plan and the applicable Award Agreement. If the
SAR does not provide for transferability, then the SAR shall not be transferable
except by

- 15 -

--------------------------------------------------------------------------------




will or by the laws of descent and distribution and shall be exercisable or
redeemable during the lifetime of the Awardee only by the Awardee.


(b)Stand-Alone SARs. The following terms and conditions shall govern the grant
and redeemability of stand-alone SARs:


i.The stand-alone SAR shall cover a specified number of underlying Shares of
Common Stock and shall be exercisable and redeemable upon such terms and
conditions as the Administrator may establish. Upon the exercise and redemption
of the stand-alone SAR, the holder shall be entitled to receive a distribution
from the Company in an amount equal to the excess of (i) the aggregate Fair
Market Value (on the exercise and redemption date) of the Shares of Common Stock
underlying the redeemed right over (ii) the aggregate exercise price in effect
for those Shares.


ii.The distribution with respect to any exercised and redeemed stand-alone SAR
may be made in Shares of Common Stock valued at Fair Market Value on the
exercise and redemption date, in cash, or partly in Shares and partly in cash,
as the Administrator shall in its sole discretion deem appropriate.


(c)Stapled SARs. The following terms and conditions shall govern the grant and
redemption of stapled SARs:


i.Stapled SARs may only be granted concurrently with an Option to acquire the
same number of Shares of Common Stock as the number of such Shares underlying
the stapled SARs.


ii.Stapled SARs shall be exercisable and redeemable upon such terms and
conditions as the Administrator may establish and shall grant a holder the right
to elect among (A) the exercise of the concurrently granted Option for Shares of
Common Stock, whereupon the number of Shares of Common Stock subject to the
stapled SARs shall be reduced by an equivalent number, (B) the exercise and
redemption of such stapled SARs in exchange for a distribution from the Company
in an amount equal to the excess of the Fair Market Value (on the exercise and
redemption date) of the number of vested Shares which the holder redeems over
the aggregate exercise price for such vested Shares, whereupon the number of
Shares of Common Stock subject to the concurrently granted Option shall be
reduced by any equivalent number, or (C) a combination of (A) and (B).


iii.The distribution to which the holder of stapled SARs shall become entitled
under this Section 8 upon the redemption of stapled SARs as described in
Section 8.3(c)ii)(B) above may be made in Shares of Common Stock valued at Fair
Market Value on the exercise and redemption date, in cash, or partly in Shares
and partly in cash, as the Administrator shall in its sole discretion deem
appropriate.


8.4    Phantom Stock Units.   The following terms and conditions shall govern
the grant and redeemability of Phantom Stock Units:


(a)Phantom Stock Unit awards shall be exercisable and redeemable by the
Participant to the Company upon such terms and conditions as the Administrator
may establish. The value of a single Phantom Stock Unit shall be equal to the
Fair Market Value of a Share of Common Stock, unless the Administrator otherwise
provides in the terms of the Award Agreement.


(b)The distribution with respect to any exercised Phantom Stock Unit award may
be made in Shares of Common Stock valued at Fair Market Value on the exercise
and redemption date, in cash,

- 16 -

--------------------------------------------------------------------------------




or partly in Shares and partly in cash, as the Administrator shall in its sole
discretion deem appropriate.


8.5    Restricted Stock Units.   A Restricted Stock Unit is the right to receive
one (1) Share of the Company’s Common Stock at the time the Restricted Stock
Unit vests. Restricted Stock Units shall be settled as soon as administratively
practicable following the vesting of the Restricted Stock Unit. Each Restricted
Stock Unit agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:


(a)Vesting.   Vesting shall generally be based on the Participant’s Continuous
Service. The Administrator shall determine the vesting schedule applicable to
any such Restricted Stock Unit award. Shares of Common Stock awarded under the
Restricted Stock Unit agreement may be subject to a Share reacquisition right in
favor of the Company in accordance with a vesting schedule to be determined by
the Administrator.


(b)Termination of Participant’s Continuous Service.   In the event an
Participant’s Continuous Service terminates, the Participant shall automatically
forfeit any or all of the Shares of Common Stock that have not vested as of the
date of termination under the terms of the Restricted Stock Unit agreement.


8.6    Performance Share Bonus Awards.   Performance Share Bonuses shall be paid
by the Company in Shares of the Common Stock of the Company. Each Performance
Share Bonus agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:


(a)Consideration. At the discretion of the Administrator, a Performance Share
Bonus may be awarded in consideration for past services actually rendered to the
Company or an Affiliate for its benefit. In the event that a Performance Share
Bonus is granted to a new Employee, Director, or Consultant who has not
performed prior services for the Company, the Company will require payment of
the par value of the Common Stock by cash or check to the extent required by
Delaware General Corporation Law.


(b)Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Administrator. Vesting shall be subject to the terms and conditions of the
Performance Share Bonus agreement. Upon failure to meet performance criteria,
Shares of Common Stock awarded under the Performance Share Bonus agreement shall
be subject to a Share reacquisition right in favor of the Company in accordance
with a vesting schedule to be determined by the Administrator.


(c)Termination of Participant’s Continuous Service. In the event a Participant’s
Continuous Service terminates, the Company shall automatically reacquire without
cost any or all of the Shares of Common Stock held by the Participant that have
not vested as of the date of termination under the terms of the Performance
Share Bonus agreement.


8.7    Performance Share Units.   A Performance Share Unit is the right to
receive one (1) Share of the Company’s Common Stock at the time the Performance
Share Unit vests. Performance Share Units shall be settled as soon as
administratively practicable following the vesting of the Performance Share
Unit. Each Performance Share Unit agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:


(a)Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Administrator. Vesting shall be subject to the terms and conditions of the
Performance Share Unit agreement. Upon failure to meet

- 17 -

--------------------------------------------------------------------------------




performance criteria, Shares of Common Stock awarded under the Performance Share
Unit agreement may be subject to a Share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the
Administrator.


(b)Termination of Participant’s Continuous Service. In the event a Participant’s
Continuous Service terminates, the Participant shall automatically forfeit any
or all of the Shares of Common Stock that have not vested as of the date of
termination under the terms of the Performance Share Unit agreement.


9.
COVENANTS OF THE COMPANY



9.1    Availability of Shares.   During the terms of the Awards, the Company
shall keep available at all times the number of Shares of Common Stock required
to satisfy such Awards.


9.2    Securities Law Compliance.   The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Awards and to issue and sell Shares of Common Stock
upon exercise, redemption or satisfaction of the Awards; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act, or under any foreign law of similar effect, the Plan, any Award or any
Common Stock issued or issuable pursuant to any such Award nor shall it require
the Company to comply with any applicable securities laws or regulations if such
compliance would be unduly burdensome or costly, as determined by the
Administrator in its sole discretion. If, after reasonable efforts, the Company
is unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock related to such Awards unless and
until such authority is obtained.


10.
USE OF PROCEEDS FROM STOCK



Proceeds from the sale of Common Stock pursuant to Awards shall constitute
general funds of the Company.
11.
LIMITATIONS ON CANCELLATION AND RE-GRANT OF OPTIONS AND SARS



Except pursuant to Section 13 hereof, the Administrator shall not have the
authority to effect, at any time, (i) the repricing of any outstanding Options
or SARs under the Plan, which includes reduction in exercise price, base price,
or replacement of underwater Options or SARs with any other form of equity award
or with cash, (ii) the cancellation of any outstanding Options or SARs under the
Plan that are underwater and the grant in substitution therefor of new Options
or SARs under the Plan covering the same or different number of Shares of Common
Stock, and/or (iii) cancellation of underwater Options or SARs and replacement
with Full Value Awards or cash.























- 18 -

--------------------------------------------------------------------------------




12.    OTHER PROVISIONS APPLICABLE TO AWARDS
12.1    Acceleration of Exercisability and Vesting; Treatment Upon Death or
Disability.   The Administrator shall have the power to accelerate
exercisability and/or vesting when it deems fit, such as upon a Change of
Control. The Administrator shall have the power to accelerate the time at which
an Option or Stock Award may first be exercised or the time during which an
Option or Stock Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in such Award stating the time at which it may
first be exercised or the time during which it will vest. If an Awardee who is
an Employee or a Director of the Company ceases to be an Employee or Director of
the Company (i) by reason of his or her death, or (ii) solely in the case of an
Employee, because of his or her Disability, then notwithstanding any contrary
exercisability or vesting provisions in an Option or Stock Award (as
applicable), each such outstanding Award shall immediately become vested and
exercisable (as applicable) in full in respect of the aggregate number of shares
covered by each such Award, provided that Performance-Based Awards, including
Performance Cash Awards, shall not be eligible for such automatic acceleration.
 
12.2    Performance-Based Awards.   Notwithstanding anything to the contrary
herein, any Awards granted under this Plan may be granted in a manner which may
be deductible by the Company under Section 162(m) of the Code (or any successor
section thereto) and/or compliant with the requirements of Section 409A of the
Code for performance-based compensation (“Performance-Based Awards”). To the
extent required by Section 162(m) of the Code, a Participant’s Performance-Based
Award shall be determined based on the attainment of Qualifying Performance
Criteria approved by the Administrator and established in writing for a
performance period established by the Administrator (i) while the outcome for
that performance period is substantially uncertain and (ii) no more than ninety
(90) days after the commencement of the performance period to which the
performance goal relates or, if less, the number of days which is equal to
twenty-five percent (25%) of the relevant performance period.


(a)Qualifying Performance Criteria.   For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
objective business criteria and measured against past Company performance, as
the Committee determines: (a) pre-tax income; (b) revenue or sales; (c) net
revenue; (d) operating income; (e) operating margin; (f) net earnings; (g) net
income; (h) cash flow; (i) earnings per Share or book value per Share;
(j) adjusted earnings per Share; (k) total return to stockholders, (l) return on
equity; (m) return on invested capital or assets; (n) cost reductions or savings
or expense management; (o) funds from operations; (p) improvements in capital
structure; (q) maintenance or improvement of profit margins; (r) market share;
(s) working capital; (t) stock price; (u) consolidated earnings before any one
or more of the following items: interest, taxes, depreciation or amortization;
(v) implementation of the Company’s targets, critical processes and/or projects;
(w) gross margins, (x) specified product sales, (y) inventory turns;
(z) distributor, executive distributor, and/or preferred customer numbers,
(aa) product subscription numbers; or (bb) distributor and customer retention
rates.


The foregoing criteria may relate to the Company, one or more of its Affiliates,
or one or more of its markets, divisions, units or product lines, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code and/or Section 409A of the Code, the
performance goals may be calculated without regard to extraordinary items.
Without limiting the generality of the foregoing, the Committee may
appropriately adjust any evaluation of performance under a performance target to
exclude any of the following events that occurs during an Incentive Period:
(A) the effects of currency fluctuations, (B) any or all items that are excluded
from the calculation of non-GAAP earnings, (C) asset write-downs, (D) litigation
or claim judgments or settlements, (D) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (F) accruals for recapitalization, reorganization and restructuring
programs, (G) the discontinuation,

- 19 -

--------------------------------------------------------------------------------




disposal or acquisition of a business or division, and (H) any other
extraordinary, infrequent or non-operational items or events thereof, all as the
Administrator shall determine.
(b)Award Limits and Requirements for Performance-Based Awards.   The maximum
amounts of a Performance-Based Awards granted during a fiscal year to any
Participant is set forth in Section 4.4 and Section 7.2 of the Plan. To the
extent required by Section 162(m) of the Code, the Administrator shall determine
whether, with respect to a performance period, the applicable performance goals
have been met with respect to a given Participant and, if they have, to so
certify and ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Administrator in writing. The amount of the
Performance-Based Award actually paid to a given Participant may be less than
the amount determined by the applicable performance goal formula, at the
discretion of the Administrator. The amount of the Performance-Based Award
determined by the Administrator for a performance period shall be paid to the
Participant at such time as determined by the Administrator in its sole
discretion after the end of such performance period; provided, however, that
such payment or delivery shall be made in compliance with Section 409A of the
Code and the regulations thereunder.


(c)Other. The grant of a Performance-Based Award may be made solely under this
Plan or may be made pursuant to such other plan or program as the Committee
shall determine in its sole discretion.


12.3    No Employment or Other Service Rights.   Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (i) the employment of an Employee
with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate; or (iii) the service of a Director pursuant to the Bylaws of
the Company, and any applicable provisions of the corporate law of the state or
other jurisdiction in which the Company is domiciled, as the case may be.


12.4    Investment Assurances.   The Company may require a Participant, as a
condition of exercising or redeeming an Award or acquiring Common Stock under
any Award, (i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of acquiring the Common Stock; (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring Common Stock subject to the Award for the Participant’s own account
and not with any present intention of selling or otherwise distributing the
Common Stock; and (iii) to give such other written assurances as the Company may
determine are reasonable in order to comply with Applicable Law. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the Shares of Common Stock under the Award
has been registered under a then currently effective registration statement
under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws, and in
either case otherwise complies with Applicable Law.


12.5    Legends.   The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with Applicable Laws, including, but
not limited to, legends restricting the transfer of the Common Stock.



- 20 -

--------------------------------------------------------------------------------




12.6    Tax Withholding Obligations.


(a)As a condition of the grant, issuance, vesting, exercise or settlement of an
Award granted under the Plan, the Participant shall make such arrangements as
the Administrator may require for the satisfaction of any applicable U.S.
federal, state, local or foreign withholding tax obligations that may arise in
connection with such grant, issuance, vesting, exercise or settlement of the
Award. The Company shall not be required to issue any Shares under the Plan
until such obligations are satisfied.


(b)In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of an Option or Stock Award.


(c)In the case of Participant other than an Employee (or in the case of an
Employee where the next payroll payment is not sufficient to satisfy such tax
obligations, with respect to any remaining tax obligations), in the absence of
any other arrangement and to the extent permitted under the Applicable Laws, the
Participant shall be deemed to have elected to have the Company withhold from
the Shares to be issued upon exercise of the Option or Stock Appreciation Right
that number of Shares having a Fair Market Value determined as of the applicable
Tax Date (as defined below) equal to the amount required to be withheld. For
purposes of this Section 12.6, the Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined under the Applicable Laws (the “Tax Date”).


(d)If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her tax withholding obligations upon exercise of an Option or
Stock Award by surrendering to the Company Shares that have a Fair Market Value
determined as of the applicable Tax Date equal to the amount required to be
withheld. In the case of shares previously acquired from the Company that are
surrendered under this Section 12.6(d), such Shares must have been owned by the
Participant for such period of time as is required for the Company to avoid
adverse accounting charges.


(e)Any election or deemed election by a Participant to have Shares withheld to
satisfy tax withholding obligations under Section 12.6(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by a Participant under Section 12.6(d) above must be made on or prior
to the applicable Tax Date.


(f)In the event an election to have Shares withheld is made by a Participant and
the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Appreciation Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.


12.7    Section 409A.   Notwithstanding anything in the Plan to the contrary, it
is the intent of the Company that the administration of the Plan, and the
granting of all Awards under this Plan, shall be done in accordance with Section
409A of the Code and the Department of Treasury regulations and other
interpretive guidance issued thereunder, including any guidance or regulations
that may be issued after the effective date of this Plan, and shall not cause
the acceleration of, or the imposition of the additional, taxes provided for in
Section 409A of the Code. Any Award shall be granted, deferred, paid out or
modified under this Plan in a manner that shall be intended to avoid resulting
in the acceleration of taxation, or the imposition of penalty taxation, under
Section 409A upon a Participant. In the event that it is reasonably determined
by the Administrator that any amounts payable in respect of any Award under the
Plan will be

- 21 -

--------------------------------------------------------------------------------




taxable to a Participant under Section 409A of the Code prior to the payment
and/or delivery to such Participant of such amounts or will be subject to the
acceleration of taxation or the imposition of penalty taxation under Section
409A of the Code, the Company may either (i) adopt such amendments to the Plan
and related Award, and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Administrator determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Awards hereunder, and/or (ii) take such other actions
as the Administrator determines necessary or appropriate to comply with the
requirements of Section 409A of the Code.


12.8    Deferral of Award Benefits.   The Administrator may in its discretion
and upon such terms and conditions as it determines appropriate permit one or
more Participants whom it selects to defer compensation payable pursuant to the
terms of an Award. Any such deferral arrangement shall be evidenced by an Award
Agreement in such form as the Administrator shall from time to time establish,
and no such deferral arrangement shall be a valid and binding obligation unless
evidenced by a fully executed Award Agreement, the form of which the
Administrator has approved, including through the Administrator’s establishing a
written program (the “Deferral Program”) under this Plan to govern the form of
Award Agreements participating in such Program. Any such Award Agreement or
Deferral Program shall specify the treatment of dividends or Dividend
Equivalents (if any) that apply to Awards governed thereby, and shall further
provide that any elections governing payment of amounts pursuant to such
Deferral Program shall be in writing, shall be delivered to the Company or its
agent in a form and manner that complies with Code Section 409A, and shall
specify the amount to be distributed in settlement of the deferral arrangement,
as well as the time and form of such distribution in a manner that complies with
Code Section 409A.


12.9    Forfeiture of Awards.
   
(a)To the extent set forth in an Award Agreement, if an Awardee is terminated
for Cause, or an Awardee has engaged in Harmful Conduct at any time during or
following the termination of the Awardee’s Continuous Service, then the
Administrator may, in its sole discretion, direct that:


i.all outstanding Awards held by such Awardee shall terminate in full;


ii.the Awardee shall pay to the Company an amount equal to the taxable income
realized upon the exercise or redemption of any Options, Stock Appreciation
Rights and Phantom Stock Units or any sale of the underlying Shares obtained
from such Awards (x) during the twelve (12) months immediately preceding
Awardee’s termination of Continuous Service and, (y) in the case where
Participant has engaged in Harmful Conduct following such termination of
Continuous Service, during the three (3) month period following Awardee’s
termination of Continuous Service; and


iii.the Awardee shall forfeit and return to the Company, as applicable, any
unvested Shares pursuant to all outstanding Awards (other than Options, Stock
Appreciation Rights and Phantom Stock Units) and/or pay to the Company the
taxable income realized from the grant, vesting or sale of any Shares obtained
pursuant to such Awards (x) during the twelve (12) months immediately preceding
Awardee’s termination of Continuous Service and, (y) in the case where
Participant has engaged in Harmful Conduct following such termination of
Continuous Service, during the three (3) month period following Awardee’s
termination of Continuous Service.


iv.The Administrator shall determine the manner of the recovery of any such
amounts which may be due to the Company and which may include, without
limitation, set-off against any amounts which may be owed by the Company to the
Awardee subject, in all

- 22 -

--------------------------------------------------------------------------------




cases, to Applicable Law and the terms and conditions of the applicable plan,
arrangement or agreement.


(b)Notwithstanding any provision of this Plan to the contrary, any Award made
and any amount of cash or Shares delivered in settlement thereof to a
Participant under this Plan is subject to being called for repayment to the
Company in any situation where the Administrator determines that the Company’s
Compensation Recovery Policy requires such repayment, or that repayment is
otherwise required by the rules of any national securities exchange on which the
Common Stock of the Company may be listed. The determination regarding repayment
under this provision shall be within the sole discretion of the Administrator
and shall be final and binding on the Participant and the Company.


(c)If any provision contained in this Section shall for any reason, whether by
application of existing Applicable Law or law which may develop after the
Awardee’s acceptance of the grant of Awards hereunder be determined by a court
of competent jurisdiction to be overly broad, the Awardee agrees to join the
Company or any of its Affiliates in requesting such court to construe such
provision by limiting or reducing it so as to be enforceable to the extent
compatible with then Applicable Law.


12.10    Designation of Beneficiary.   


(a)An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with the Company, such beneficiary designation shall remain in
effect with respect to any Award hereunder until changed by the Awardee to the
extent enforceable under Applicable Law.


(b)Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Company shall allow the executor or administrator of the
estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.


13.
ADJUSTMENTS UPON CHANGES IN STOCK



13.1    Capitalization Adjustments.   Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of shares of Common Stock which have been
authorized for issuance under the Plan, but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation, forfeiture or
expiration of an Award, the price per Share subject to each such outstanding
Award and each of the share limits set forth in Section 4.1 (including the ISO
Limit) and Section 4.4, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, payment of a dividend or distribution in a form other than
stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of the shares of Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein,

- 23 -

--------------------------------------------------------------------------------




no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.


13.2    Adjustments Upon a Change of Control.   In the event of a Change of
Control, as defined in Sections 2.10(a) through 2.10(d), such as an asset sale,
merger, or change in Board composition, then the Administrator or the board of
directors of any surviving entity or acquiring entity may provide or require
that the surviving or acquiring entity shall: (i) assume or continue all or any
part of the Awards outstanding under the Plan; (ii) substitute substantially
equivalent stock awards (including an award to acquire substantially the same
consideration paid to the stockholders in the transaction by which the Change of
Control occurs) for those outstanding under the Plan; (iii) redeem or purchase
such Awards for consideration determined in a manner consistent with the per
Share consideration being paid to the other stockholders of the Company; or
(iv) any combination of the foregoing. In the event any surviving entity or
acquiring entity refuses to take such actions, then with respect to Awards held
by Participants whose Continuous Service has not terminated, the Administrator
in its sole discretion and without liability to any person may: (1) provide for
the payment of a cash amount in exchange for the cancellation of an Award equal
to the product of (x) the excess, if any, of the Fair Market Value per Share of
Common Stock at such time over the exercise, redemption or purchase price, if
any, times (y) the total number of Shares then subject to such Award;
(2) continue the Awards upon such terms as the Administrator determines in its
sole discretion; (3) provide for issuance of substitute awards that will
substantially preserve the otherwise applicable terms of any affected Awards
(including any unrealized value immediately prior to the Change of
Control) previously granted hereunder, as determined by the Administrator in its
sole discretion; or (4) notify Participants holding an Option, Stock
Appreciation Right, Phantom Stock Unit, Restricted Stock Unit, or Performance
Share Unit that they must exercise or redeem any portion of such Award
(including, at the discretion of the Administrator, any unvested portion of such
Award) at or prior to the closing of the transaction by which the Change of
Control occurs and that the Awards shall terminate if not so exercised or
redeemed at or prior to the closing of the transaction by which the Change of
Control occurs. With respect to any other Awards outstanding under the Plan,
such Awards shall terminate if not exercised or redeemed prior to the closing of
the transaction by which the Change of Control occurs. The Administrator shall
not be obligated to treat all Awards, even those that are of the same type, in
the same manner.


13.3    Adjustments Upon a Dissolution or Liquidation.   In the event of a
Change of Control as defined in Section 2.10(e), such as a dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised or the Shares subject thereto
issued to the Awardee and unless otherwise determined by the Administrator, an
Award will terminate immediately prior to the consummation of such event.


14.
AMENDMENT OF THE PLAN AND AWARDS



14.1    Amendment of Plan.   The Administrator at any time, and from time to
time, may amend the Plan. However, except as provided in Section 13.1 of the
Plan relating to adjustments upon changes in Common Stock, no amendment shall be
effective unless approved by the stockholders of the Company: (i) to the extent
stockholder approval is necessary to satisfy the requirements of Section 422 of
the Code, any New York Stock Exchange, NASDAQ or other securities exchange
listing requirements, or other Applicable Law or regulation; (ii) in respect of
any proposed amendment to Sections 6.8, 6.9 or 8.3(a)ii) hereof; or (iii) in
respect of any proposed amendment to Section 11 hereof that would permit the
repricing or cancellation and regrant of Options or Stock Appreciation Rights.


14.2    Stockholder Approval.   The Administrator may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval or may resubmit
the Plan for reapproval by stockholders, including, but not limited to,
amendments to or reapproval of the Plan intended to satisfy the requirements of
Section 162

- 24 -

--------------------------------------------------------------------------------




(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.


14.3    Contemplated Amendments.   It is expressly contemplated that the
Administrator may amend the Plan in any respect the Administrator deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.


14.4    No Material Impairment of Rights.   Rights under any Award granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.


14.5    Amendment of Awards.   The Administrator at any time, and from time to
time, may amend the terms of any one or more Awards; provided, however, that the
rights under any Award shall not be materially impaired by any such amendment
unless: (i) the Company requests the consent of the Participant and the
Participant consents in writing, (ii) such amendment is necessary pursuant to
Section 12.7 hereof or otherwise to meet the minimum requirements of the Code or
Applicable Law.


15.
TERMINATION OR SUSPENSION OF THE PLAN



15.1    Plan Term.   The Administrator may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the later of the date that the amendment and
restatement of the Plan is approved by the stockholders of the Company at the
2010 annual meeting, or the date any subsequent amendment to add shares to the
Plan is approved by the stockholders of the Company. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.


15.2    No Material Impairment of Rights.   Suspension or termination of the
Plan shall not materially impair rights and obligations under any Award granted
while the Plan is in effect except with the written consent of the Participant.
Suspension or termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.


16.
MISCELLANEOUS



16.1    Effective Date of Plan.   The Plan, as amended and restated, shall
become effective immediately upon its approval by the stockholders of the
Company (the “Effective Date”). If the amended and restated Plan is not approved
by the stockholders, all provisions of the Plan, as approved by the stockholders
of the Company on May 2, 2008 shall remain effective.


16.2    Governing Law; Interpretation of Plan and Awards.  


(a)This Plan and all determinations made and actions taken pursuant hereto shall
be governed by the substantive laws, but not the choice of law rules, of the
state of New Jersey.


(b)In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.



- 25 -

--------------------------------------------------------------------------------




(c)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.


(d)The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


16.3    Limitation on Liability.   The Company and any Affiliate which is in
existence or hereafter comes into existence shall not be liable to a
Participant, an Employee, an Awardee or any other persons as to:


(a)The Non-Issuance of Shares.   The non-issuance or sale of Shares (including
under Section 9.2 above) as to which the Company has been unable, or the
Arbitration deems it infeasible, to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder.


(b)Tax Consequences.   Any tax consequence realized by any Participant,
Employee, Awardee or other person due to the receipt, vesting, exercise or
settlement of any Option or other Award granted hereunder or due to the transfer
of any Shares issued hereunder. The Participant is responsible for, and by
accepting an Award under the Plan agrees to bear, all taxes of any nature that
are legally imposed upon the Participant in connection with an Award, and the
Company does not assume, and will not be liable to any party for, any cost or
liability arising in connection with such tax liability legally imposed on the
Participant. In particular, Awards issued under the Plan may be characterized by
the Internal Revenue Service (the “IRS”) as “deferred compensation” under the
Code resulting in additional taxes, including in some cases interest and
penalties. In the event the IRS determines that an Award constitutes deferred
compensation under the Code or challenges any good faith characterization made
by the Company or any other party of the tax treatment applicable to an Award,
the Participant will be responsible for the additional taxes, and interest and
penalties, if any, that are determined to apply if such challenge succeeds, and
the Company will not reimburse the Participant for the amount of any additional
taxes, penalties or interest that result.


(c)Forfeiture.   The requirement that Participant forfeit an Award, or the
benefits received or to be received under an Award, pursuant to any Applicable
Law.


16.4    Indemnification.   In addition to such other rights of indemnification
as they may have as members of the Board or officers or employees of the Company
or an Affiliate, members of the Board and any officers or employees of the
Company or an Affiliate to whom authority to act for the Board or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
any such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties.


16.5    Unfunded Plan.   Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Awardees who are granted Stock Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Administrator be deemed to be a trustee of stock or cash to be awarded
under the Plan. Any liability of the Company to any Participant with respect to
an Award shall be based solely upon any contractual obligations which may be
created by the

- 26 -

--------------------------------------------------------------------------------




Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.







- 27 -